[nvl10kimage.jpg]
July 1, 2014
Leslie Parrette

EXHIBIT 10.50
Dear Leslie,


Your contributions to Novelis are very important. In recognition of this, the
Company has put in place an enhancement to the existing LTI program. This
“Bridge” plan was developed to supplement the LTIP while the new Novelis portion
of the Plan matures. This program will provide you with a cash incentive in
addition to your other compensation such as your base salary, annual bonus
opportunity and long-term incentive opportunity.


The Bridge plan is in place for FY2015 and will be reviewed annually.


You will receive three payments in the total amount of $75,000


First Payment in December 2014    $37,500
Second Payment in December 2015    $18,750
Third Payment in December 2016    $18,750


Because this opportunity is designed to enhance our LTIP as a retention
incentive, in the event that you voluntarily terminate your employment prior to
December 31, 2016, or are terminated for cause, you will be required to repay
any payments made under the Bridge plan in the previous 12 months, less
applicable taxes, and any you will not be entitled to any other payments
thereafter. If you are terminated involuntarily without cause, any unpaid cash
installments will be immediately cancelled but you will not be required to repay
any cash payments you have received.


Your acceptance of any payments under this award shall constitute your
acceptance of the terms and conditions set forth above.


I am very pleased that we are able to offer you this opportunity and I look
forward to you continuing to be a key member of the team as we focus on building
an even more successful Novelis.
Sincerely,

[nvl10kexhibitimageretentionl.jpg]




Phil Martens
President and Chief Executive Officer